Appeal by the People from an order of the Supreme Court, Kings County, entered July 30, 1976, which, after a hearing, granted defendant’s motion to suppress physical evidence found in a vehicle being operated by defendant. Order reversed, on the law and the facts, and motion denied. The initial stop of the vehicle occurred when an officer attached to the Auto Crime Unit observed the tampered condition of the lock on the trunk, thus arousing suspicion that the vehicle might have been stolen. The stop, consequently, was not for a traffic infraction, as was the situation in People v Ingle (36 NY2d 413), nor was it incident to a "routine traffic check”, as was the situation in People v Marsh (20 NY2d 98). Rather, the stop was based upon reasonable suspicion that a crime had been committed (see People v Troiano, 35 NY2d 476). People v Altieri (77 Misc 2d 1038) is inapplicable, for there the initial questioning occurred after the driver had parked his car in front of his residence; it was not occasioned by any reasonable or probable cause to suspect that the car had been stolen. Having properly stopped the automobile, the police officer had a right to look at the vehicle identification number and to make the inspection that he did. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.